                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

GREGORY EARL STEVENSON,                          )
                                                 )
           Plaintiff,                            )
                                                 )
      V.                                         )         No. 1:20CV271 SNLJ
                                                 )
CIARA SHAFFER, et al.,                           )
                                                 )
           Defendants.                           )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon review of the file. Plaintiff, an inmate at the Scott

County Jail, initiated this case on December 21, 2020 by filing a civil rights complaint under 42

U.S.C. § 1983 against six law enforcement officers. He also filed a motion leave to proceed in

forma pauperis. The Court granted the motion and reviewed the complaint pursuant to 28 U.S.C.

§ 1915(e)(2), and determined that it was defective and subject to dismissal. On May 4, 2021, the

Court entered an order giving plaintiff the opportunity to file an amended complaint to cure the

defects. In that order, the Court clearly explained why the complaint was subject to dismissal,

gave plaintiff clear instructions about how to prepare the amended complaint, and cautioned him

that his failure to timely comply with the order would result in the dismissal of his case without

prejudice and without further notice.

       Plaintiffs response was due to the Court on June 3, 2021. To date, however, he has

neither complied with the Court's order, nor sought additional time to do so. The Court gave

plaintiff meaningful notice of what was expected, cautioned him that his case would be

dismissed if he failed to timely comply, and gave him significant additional time to comply.

Therefore, this action will be dismissed without prejudice due to plaintiffs failure to comply
with this Court's May 4, 2021 order and his failure to prosecute his case. See Fed. R. Civ. P.

41(b); see also Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (a district court has the

power to dismiss an action for the plaintiff's failure to comply with any court order); Dudley v.

Miles, 597 F. App'x 392 (8th Cir. 2015) (per curiam) (affirming dismissal without prejudice

where pro se plaintiff failed to file an amended complaint despite being cautioned that dismissal

could result from failure to do so). This dismissal will not count as a "strike" for purposes of 28

u.s.c. § 1915(g).
       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED than an appeal from this dismissal would not be taken in

good faith.

       Dated this c9i I   ~l   day of June, 2021.




                                                    STEPmN.LlMBA-0~/
                                                    SENIOR UNITED STATES DISTRICT JUDGE




                                                    2
